Name: Commission Regulation (EEC) No 3258/86 of 27 October 1986 re-establishing the levying of customs duties on other generators, motors and rotary converters, falling within subheading 85.01 B I b), originating in Hong Kong, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  electronics and electrical engineering;  mechanical engineering
 Date Published: nan

 28 . 10 . 86 Official Journal of the European Communities No L 302/17 COMMISSION REGULATION (EEC) No 3258/86 of 27 October 1986 re-establishing the levying of customs duties on other generators, motors and rotory converters, falling within subheading 85.01 B I b), originating in Hong Kong, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply to re-establish the levying of cutoms duties in ' respect of the products in question against Hong Kong, HAS ADOPTED THIS REGULATION : Article 1 As from 31 October 1986, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3599/85, shall be re-established on imports into the Community of the following products originating in Hong Kong : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/85 of 17 December 1985 applying generalized tariff preferences for 1986 in respect of certain industrial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 10 of that Regulation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the frame ­ work of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 1 1 of that Regulation , as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of other generators, motors and rotary converters, falling within subheading 85.01 B I b), originating in Hong Kong, the individual ceiling was fixed at 10 950 000 ECU ; whereas, on 17 October 1986, imports of these products into the Community orig ­ inating in Hong Kong reached the ceiling in question after being charged thereagainst ; whereas it is appropriate CCT heading No Description 85.01 (NIMEXE code 85.01-09, 10, 11 , 12, 13, 14, 15, 17, 18 , 21 , 23, 24, 25, 26, 28 , 31 , 33, 34, 36, 38, 39, 41 , 42, 44, 46, 47, 49, 52, 54, 55, 56, 57, 58) Electrical goods of the following descriptions : generators, motors, converters (rotary or static), transfor ­ mers, rectifiers and rectifying apparatus, inductors : B. Other machines and apparatus : I. Generators, motors (whether or not equipped with speed reduc ­ ing, changing or step-up gear) and rotary converters : b) Other Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 October 1986. For the Commission COCKFIELD Vice-President (') OJ No L 352, 30 . 12. 1985, p. 1 .